UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities and Exchange Act of 1934 Date of Report: December 17, 2009 (Date of earliest event reported) Umpqua Holdings Corporation (Exact Name of Registrant as Specified in Its Charter) OREGON (State or Other Jurisdiction of Incorporation or Organization) 000-25597 (Commission File Number) 93-1261319 (I.R.S. Employer Identification Number) One SW Columbia Street, Suite 1200 Portland, Oregon 97258 (address of Principal Executive Offices)(Zip Code) (503) 727-4100 (Registrant's Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Information On December ­­17, 2009, Umpqua Holdings Corporation announced that its Board of Directors approved a quarterly cash dividend of $0.05 per common share, payable on January 15, 2010 to shareholders of record as of December 31, 2009. Item 9.01 Financial Statements and Exhibits. (a) Not applicable. (b) Not applicable. (c) Not applicable. (d) Exhibits. None SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. UMPQUA HOLDINGS CORPORATION (Registrant) Dated: December 17, 2009 By: /s/Kenneth E. Roberts Kenneth E. Roberts Assistant Secretary
